Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 4, 6, 8-11, 13, 15, 17, 19, 21, 32, 37, 41, 44-45, 52, 56 and 69 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 4, 6, 8-11, 13, 15, 17, 19, 21, 32, 37 and 69, drawn to a method comprising:(A) administering to a subject a composition that comprises:
(i) a first population of synthetic nanocarriers coupled to particular immunosuppressants, and	(ii) a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted epitopes of a particular antigen, wherein the composition is in an amount effective to generate antigen-specific CD8+ regulatory T cells in the subject; or 
(B) generating antigen-specific CD8+ regulatory T cells in a subject by administering:
(i) a first population of synthetic nanocarriers coupled to particular immunosuppressants, and	(ii) a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted of a particular antigen; or 
(C) administering to a subject, according to a protocol that was previously shown to generate antigen-specific CD8+ regulatory T cells in one or more test subjects:
(i) a first population of synthetic nanocarriers coupled to particular immunosuppressants, and	(ii) a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted epitopes of a particular antigen, classified in CPC, A61K 9/51, A61K39/385, A61K39/0008, A61K 47/6937, A61K 2039/55555, A61K49/0089, A61K47/48.
II. 	Claims 41 and 44, drawn to a composition comprising isolated antigen-specific CD8+ regulatory T cells, classified in CPC, C12N 5/0635.
III.	Claims 45, 52 and 56, drawn to a method comprising: 
a first population of synthetic nanocarriers coupled to particular immunosuppressants, and 
(ii) producing a second population of synthetic nanocarriers coupled to MHC Class I-restricted and/or MHC Class II-restricted epitopes of a particular antigen, and a composition or dosage form obtained from said method, classified in CPC A61K47/6929, A61K39/35 and A61K47/69.

The inventions are distinct, each from the other because of the following reasons:

Inventions of Groups I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods as claimed have different method steps and endpoints.  Therefore, they are patentably distinct.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make different nanocarrier coupled to distinct immunosuppressants, i.e., rapamycin or cyclosporine and MHC class II-restricted epitope from distinct antigen, i.e., allergen or enzyme or autoantigen. Therefore, they are patentably distinct.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species Election/Restrictions
This application contains claims directed to the following patentably distinct species of:
(A) a particular synthetic nanocarrier identifiable in claim 21,
(B) a particular immunosuppressant identifiable in claim 17,
(C) a particular antigen identifiable in claim 6, and 
(E) a particular disease that the subject has identifiable in claims 8 and 9.  

If Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular synthetic nanocarrier coupled to (B) a particular immunosuppressant, (C) a particular synthetic nanocarrier coupled to (D) a particular antigen and (E) a particular disease that the subject has.

If Group II, III or IV is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular synthetic nanocarrier coupled to (B) a particular immunosuppressant, (C) a particular synthetic nanocarrier coupled to (D) a particular antigen for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1, 41, 44, 45, 52 and 69 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  
In this case, the species of synthetic nanocarriers such as albumin nanoparticles, lipid nanoparticles, polymeric nanoparticles comprises poly(ethylene glycol) (PEG), polypropylene glycol, poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid), or a polycaprolactone, virus-like particles, carbohydrates differ with respect to their structures and functional properties. They have different structure, binding specificity and effect.  In addition, these species are not obvious variants of each other based on the current record.
The species of immunosuppressants such as statin, mTOR inhibitor, a TGF-β signaling agent, a corticosteroid, an inhibitor of mitochondrial function, a P38 inhibitor, an NF-κβ inhibitor, an adenosine receptor agonist, a prostaglandin E2 agonist, a phosphodiesterase inhibitor, an HDAC inhibitor or the particular proteasome inhibitor have different structure, affecting different signaling pathways.  The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
The species of MHC class I, class II epitopes or both from patentability distinct antigens such as therapeutic protein, autoantigen, allergen, antigen associated with inflammatory disease or autoimmune diseases, organ, tissue rejection or graft versus host disease differ with respect to their structure as evidenced by their sequences and binding, i.e., T cell receptor requirement or antigen presenting cells (APC) for treating a subject with different disease such as inflammatory disease or autoimmune disease or allergy or organ transplant.  In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics mentioned above.   Furthermore, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.